19-10412-jlg         Doc 249      Filed 03/22/19        Entered 03/22/19 19:34:12                Main Document
                                                       Pg 1 of 2
                                             Hearing Date and Time: April 11, 2019 at 11:00 a.m. (Eastern Time)

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                     NOTICE OF ADJOURNMENT OF MATTERS
             SCHEDULED FOR MARCH 26, 2019 AT 2:00 P.M. (EASTERN TIME)

                    PLEASE TAKE NOTICE that the final hearing on (i) Debtors’ Motion for

Interim and Final Orders (A) Authorizing Debtors to Enter into Repurchase Agreement

Facilities, Servicer Advance Facilities and Related Documents; (B) Authorizing Debtors to Sell

Mortgage Loans and Servicer Advance Receivables in the Ordinary Course of Business;

(C) Granting Back-Up Liens and Superpriority Administrative Expense Claims; (D) Authorizing

Use of Cash Collateral and Granting Adequate Protection; (E) Modifying the Automatic Stay;

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.




WEIL:\96968513\2\41703.0010
19-10412-jlg         Doc 249   Filed 03/22/19    Entered 03/22/19 19:34:12      Main Document
                                                Pg 2 of 2


(F) Scheduling a Final Hearing; and (G) Granting Related Relief [ECF No. 26, Interim Order

ECF No. 53] and (ii) Motion of Debtors Requesting Authority to (I) Continue Using Existing

Cash Management System, Bank Accounts, and Business Forms, (II) Implementing Changes to

the Cash Management System in the Ordinary Course of Business, (III) Continue Intercompany

Transactions, (IV) Provide Administrative Expense Priority for Postpetition Intercompany

Claims, (V) Extend Time to Comply with, or Seek Waiver of, 11 U.S.C. § 345(b), and

(VI) Granting Related Relief [ECF No. 4, Interim Order ECF No. 51] (collectively, the

“Motions”) previously scheduled for March 26, 2019 at 2:00 p.m. (Eastern Time) has been

adjourned to April 11, 2019 at 11:00 a.m. (Eastern Time) (the “Hearing”). The Hearing will

be held before the Honorable James L. Garrity, Jr. at the United States Bankruptcy Court for the

Southern District of New York, Courtroom 601, One Bowling Green, New York, New York,

10004.

                    PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

attend the Hearing, and failure to appear may result in relief being granted upon default.


Dated: March 22, 2019
       New York, New York
                                         /s/ Sunny Singh
                                         WEIL, GOTSHAL & MANGES LLP
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007
                                         Ray C. Schrock, P.C.
                                         Sunny Singh

                                         Attorneys for Debtors
                                         and Debtors in Possession




                                                  2
WEIL:\96968513\2\41703.0010
